Troutman Pepper Hamilton Sanders LLP
875 Third Avenue                                               In light of the representations made
New York, New York 10022
                                                               herein, Defendant's request for a pre-
troutman.com                                                   motion conference (Doc. 7) is denied
                                                               without prejudice to renew at a later date.
                                                               Plaintiff shall file his Amended Complaint
Stephen J. Steinlight                                          by August 6, 2021.
stephen.steinlight@troutman.com
                                                               The Clerk of the Court is respectfully
                                                               directed to terminate the motion
July 8, 2021                                                   sequences pending at Doc. 7 and Doc. 8.

VIA ECF                                                        SO ORDERED.
Honorable Philip M. Halpern
United States District Court
Southern District of New York                                  _______________________
                                                                _______________
300 Quarropas Street, Room 530                                 Philip M. Halpern
                                                               United States District Judge
White Plains, New York 10601
                                                               Dated: White Plains, New York
Re:     Rivky Moskowitz v. Portfolio Recovery Associates, LLC
                                                            July 9, 2021
        No. 7:21-cv-04876-PMH
        Letter Motion to Withdraw Request for Pre-Motion Conference (Dkt. No. 7)

Your Honor:

        This firm represents Defendant Portfolio Recovery Associates, LLC (“PRA”) in the above-

referenced matter. PRA respectfully moves to withdraw its request for a pre-motion conference.

(Dkt. No. 7.) In support of its letter motion, PRA states as follows:

        On July 2, 2021, PRA filed a letter request for a pre-motion conference to set a briefing

schedule for its anticipated Motion to Dismiss the Complaint. (Dkt. No. 7.) However, PRA

mistakenly filed its letter request prior to first serving its letter on Plaintiff in accordance with Rule

4(C)(ii) of Your Honor’s Individual Practices. Nonetheless, PRA and Plaintiff have met and

conferred regarding the deficiencies identified in PRA’s letter request and Plaintiff has agreed to

amend the Complaint. In reliance on Plaintiff’s representation regarding the anticipated Amended

Complaint, PRA respectfully moves to withdraw its letter request for a pre-motion conference.

        We thank Your Honor for your time and consideration of this matter. If you have any

questions or concerns regarding this letter motion, please do not hesitate to contact my office.

Respectfully submitted,

/s/Stephen J. Steinlight




117541353
